04/28/2020



                                                                                  Case Number: DA 19-0734




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                               Cause No. DA 19-0734

                                )
WILLIAM SCOTT ROGERS, et al., )                 Cause No.: BDV 2018-1332
                                )
         Plaintiffs/Appellants. )
                                )               GRANT OF EXTENSION
    v.                          )
                                )
LEWIS & CLARK COUNTY, et al., )
                                )
         Defendants/Appellees.  )

      Appellees Lewis & Clark County, Lewis & Clark County Sheriff’s Office,

Leo C. Dutton, Jason Grimmis, and Alan Hughes, having moved this Court for an

extension on time to file their answer brief, and good cause appearing;

      IT IS HEREBY ORDERED that Appellees have up to and including May

29, 2020 in which to file their answer brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 28 2020